Exhibit 10.2
NUPATHE INC.
2010 OMNIBUS INCENTIVE COMPENSATION PLAN
INCENTIVE STOCK OPTION GRANT
This INCENTIVE STOCK OPTION GRANT AGREEMENT (this “Agreement”), dated as of
                          , 2010 (the “Date of Grant”), is delivered by NuPathe
Inc. (the “Company”) to                      (the “Grantee”).
RECITALS
A. The NuPathe Inc. 2010 Omnibus Incentive Compensation Plan (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company. The Board of Directors of the Company (the “Board”) has decided to make
a stock option grant as an inducement for the Grantee to promote the best
interests of the Company and its stockholders. A copy of the prospectus has been
delivered to the Grantee and the Grantee acknowledges receipt of such
prospectus.
B. The Board is authorized to appoint a committee to administer the Plan. If a
committee is appointed, all references in this Agreement to the “Board” shall be
deemed to refer to the committee.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1. Grant of Option.
(a) Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to the Grantee an incentive stock option (the “Option”) to
purchase                      shares of common stock of the Company (“Shares”)
at an exercise price of $                     per Share. The Option shall become
exercisable according to Paragraph 2 below.
(b) The Option is designated as an incentive stock option, as described in
Paragraph 5 below. However, if and to the extent the Option exceeds the limits
for an incentive stock option, as described in Paragraph 5, the Option shall be
a nonqualified stock option.
2. Vesting and Exercisability of Option. The Option shall become vested and
exercisable on the following dates, if the Grantee is employed by, or providing
service to, the Employer (as defined in the Plan) on the applicable vesting date
(each, a “Vesting Date”):
[Insert Vesting and Exercisability Schedule]
The vesting and exercisability of the Option is cumulative, but shall not exceed
100% of the Shares subject to the Option. If the foregoing schedule would
produce fractional Shares, the number of Shares for which the Option becomes
vested and exercisable shall be rounded down to the nearest whole Share.

 

 



--------------------------------------------------------------------------------



 



3. Term of Option.
(a) The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.
(b) The Option shall automatically terminate upon the happening of the first of
the following events:
(i) The expiration of the 90-day period after the Grantee ceases to be employed
by, or provide service to, the Employer, if the termination is for any reason
other than Disability, death or Cause (as defined in the Plan).
(ii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.
(iii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or within 90 days after the
Grantee ceases to be so employed or provide services on account of a termination
described in subparagraph (i) above.
(iv) The date on which the Grantee ceases to be employed by, or provide service
to, the Employer for Cause. In addition, notwithstanding the prior provisions of
this Paragraph 3, if the Grantee engages in conduct that constitutes Cause after
the Grantee’s employment or service terminates, the Option shall immediately
terminate, and the Grantee shall automatically forfeit all Shares underlying any
exercised portion of the Option for which the Company has not yet delivered the
Share certificates, upon refund by the Company of the exercise price paid by the
Grantee for such Shares.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately terminate.
4. Exercise Procedures.
(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Board from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) unless the Board
determines otherwise, by delivering Shares owned by the Grantee and having a
Fair Market Value (as defined in the Plan) on the date of exercise at least
equal to the exercise price or by attestation (on a form prescribed by the
Board) to ownership of Shares having a Fair Market Value on the date of exercise
at least equal to the exercise price, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, (iv) by surrender of all or any part of the vested

 

-2-



--------------------------------------------------------------------------------



 



Shares for the Option is exercisable to the Company for an appreciation
distribution payable in shares of common stock with a Fair Market Value at the
time of the Option surrender equal to the dollar amount by which the then Fair
Market Value of the shares of common stock subject to the surrendered portion
exceeds the aggregate exercise price payable for those shares, or (v) by such
other method as the Board may approve. The Board may impose from time to time
such limitations as it deems appropriate on the use of Shares of the Company to
exercise the Option.
(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations.
(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Board approval, the Grantee
may elect to satisfy any tax withholding obligation of the Employer with respect
to the Option by having Shares withheld up to an amount that does not exceed the
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities.
5. Designation as Incentive Stock Option.
(a) This Option is designated an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). If the aggregate fair
market value of the stock on the date of the grant with respect to which
incentive stock options are exercisable for the first time by the Grantee during
any calendar year, under the Plan or any other stock option plan of the Company
or a parent or subsidiary, exceeds $100,000, then the Option, as to the excess,
shall be treated as a nonqualified stock option that does not meet the
requirements of Section 422 of the Code. If and to the extent that the Option
fails to qualify as an incentive stock option under the Code, the Option shall
remain outstanding according to its terms as a nonqualified stock option.
(b) The Grantee understands that favorable incentive stock option tax treatment
is available only if the Option is exercised while the Grantee is an employee of
the Company or a parent or subsidiary of the Company or within a period of time
specified in the Code after the Grantee ceases to be an employee. The Grantee
understands that the Grantee is responsible for the income tax consequences of
the Option, and, among other tax consequences, the Grantee understands that he
or she may be subject to the alternative minimum tax under the Code in the year
in which the Option is exercised. The Grantee will consult with his or her tax
adviser regarding the tax consequences of the Option.
(c) The Grantee agrees that the Grantee shall immediately notify the Company in
writing if the Grantee sells or otherwise disposes of any Shares acquired upon
the exercise of the Option and such sale or other disposition occurs on or
before the later of (i) two years after the Date of Grant or (ii) one year after
the exercise of the Option. The Grantee also agrees to provide the Company with
any information requested by the Company with respect to such sale or other
disposition.

 

-3-



--------------------------------------------------------------------------------



 



6. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Board may take such actions as it deems appropriate pursuant to the Plan.
7. Restrictions on Exercise. Only the Grantee may exercise the Option during the
Grantee’s lifetime. After the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Board shall have the authority to interpret and construe the Option pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.
9. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate the Grantee’s employment or service at any time for any
reason is specifically reserved.
10. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
11. Assignment and Transfers. The rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.
12. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

 

-4-



--------------------------------------------------------------------------------



 



13. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at 227 Washington Avenue,
Suite 200, Conshohocken, PA 19428, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Employer, or to such other address as the Grantee may designate to the Employer
in writing. Any notice shall be delivered by hand, sent by telecopy or enclosed
in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.
[SIGNATURE PAGE FOLLOWS]

 

-5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

            NUPATHE INC.
      By:         Name:         Title:        

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Board shall be final and binding.
Grantee:                                                             

 

-6-